       Case 4:19-cv-02397 Document 103 Filed on 05/15/20 in TXSD Page 1 of 10
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                     May 15, 2020
                                 IN THE UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                                 FOR THE SOUTHERN DISTRICT OF TEXAS
                                          HOUSTON DIVISION

ENVENTURE GLOBAL                                         §
TECHNOLOGY INC.,                                         §
    Plaintiff,                                           §
                                                         §
v.                                                       §   CIVIL ACTION NO. H-19-2397
                                                         §
WEATHERFORD U.S., L.P.,                                  §
   Defendant.                                            §


                                              MEMORANDUM AND ORDER

            This patent case is before the Court on the Motion for Protective Order

Regarding Mohawk’s Confidential Document Productions (“Motion”) [Doc. # 78]

filed by Non-Party Mohawk Energy, Ltd. (“Mohawk”), to which Plaintiff Enventure

Global Technology, Inc. (“Enventure”) filed an Opposition [Doc. # 90]. Mohawk

filed a Reply1 [Doc. # 93], as did Defendant Weatherford U.S., L.P. (“Weatherford”)

[Doc. # 94]. Having reviewed the record and applicable legal authorities, the Court

grants Mohawk’s Motion.




1
            In its Reply, Mohawk argues that Enventure’s Opposition should by struck because
            it is not signed and was filed late. Enventure has now filed a signed copy of the
            Opposition [Doc. # 102]. The original Opposition was due May 4, 2020, and was
            filed at 12:01 a.m. on May 5, 2020. The Court declines to strike Enventure’s
            Opposition for being filed one minute late.
P:\ORDERS\11-2019\2397MProtectiveOrder.wpd 200515.1408
       Case 4:19-cv-02397 Document 103 Filed on 05/15/20 in TXSD Page 2 of 10




I.          BACKGROUND

            Enventure previously sued Mohawk in this federal district for patent

infringement, Enventure Global Technology, Inc. v. Mohawk Energy, Ltd., Civil

Action No. 4:15-1053. In that case, the Hon. Vanessa Gilmore entered a Protective

Order, attached to Mohawk’s Motion as Exhibit 1. Pursuant to the Protective Order,

Mohawk produced documents (referred to herein as “Mohawk Confidential

Production”) that were designated as either “Confidential Information” or “Highly

Confidential Information.” The Mohawk Confidential Production in the Mohawk case

exceeded 12,000 documents. After trial and a ruling in favor of Enventure in the

Mohawk case, Enventure and Mohawk entered into a settlement agreement.

            Enventure has now sued Weatherford for patent infringement. Weatherford

sought discovery in this case of information produced in the Mohawk case. Mohawk

objected. Eventually, Weatherford limited its request for documents from the

Mohawk case to expert reports, expert deposition transcripts and exhibits, deposition

transcripts of four fact witnesses, and non-sealed versions of briefing on specific

issues. See Weatherford Letter [Doc. # 68]. The Court ruled on Weatherford’s more

limited request by Order entered March 24, 2020 [Doc. # 71].

            Weatherford does not seek production of the Mohawk Confidential Production.

Nonetheless, Enventure, through its counsel, has stated its intent to produce in this


P:\ORDERS\11-2019\2397MProtectiveOrder.wpd 200515.1408   2
       Case 4:19-cv-02397 Document 103 Filed on 05/15/20 in TXSD Page 3 of 10




case the entire 12,000+ document Mohawk Confidential Production. Mohawk filed

its Motion for Protective Order pursuant to Rule 26(c) of the Federal Rules of Civil

Procedure, seeking to preclude Enventure’s intended disclosure of the Mohawk

Confidential Production. Mohawk’s Motion has been fully briefed and is now ripe

for decision.

II.         RULE 26(c) PROTECTION AGAINST DISCLOSURE

            Rule 26(c) of the Federal Rules of Civil Procedure allows the Court to enter an

order “requiring that a trade secret or other confidential research, development, or

commercial information not be revealed or be revealed only in a specified way.” FED.

R. CIV. P. 26(c)(1)(G); Reedhycalog UK, Ltd. v. Baker Hughes Oilfield Operations

Inc., 251 F.R.D. 238, 246 (E.D. Tex. 2008). “The trial court has broad discretion in

using protective orders to limit the means and scope of discovery.” Doe on behalf of

Thomas v. Sutter, 2019 WL 1429626, *1 (S.D. Tex. Mar. 29, 2019); see also Seattle

Times Co. v. Rhinehart, 467 U.S. 20, 36 (1984) (“Rule 26(c) confers broad discretion

on the trial court to decide when a protective order is appropriate and what degree of

protection is required.”).

            Enventure argues that it must produce the Mohawk Confidential Production

based on the statement in the Court’s March 24, 2020 Order requiring Enventure to

“produce any materials from the Mohawk case, such as deposition testimony and


P:\ORDERS\11-2019\2397MProtectiveOrder.wpd 200515.1408   3
       Case 4:19-cv-02397 Document 103 Filed on 05/15/20 in TXSD Page 4 of 10




expert reports, on which Enventure now relies (or ever intends to rely) for its claims

against Weatherford in this case.” Order [Doc. # 71], p. 6. Enventure’s argument is

unpersuasive. The statement in the Court’s Order was made in connection with, and

was limited to, its ruling on documents that Weatherford was at that time requesting

be produced. Weatherford was not then, and is not now, requesting production of all

the documents in the Mohawk Confidential Production.

            Moreover, although Enventure claims that the Court’s March 24 Order requires

it to produce the entire Mohawk Confidential Production because Enventure “intends

to rely” on those documents in this case, that “intent” is currently precluded by the

Protective Order in the Mohawk case. The Protective Order provides clearly and

unequivocally that information such as the Mohawk Confidential Production “may

only be used for purposes of preparation, trial, and appeal of this action” and “may

not be used under any circumstances . . . for any other purpose.” Protective Order,

Exh. 1 to Motion, p. 3 (emphasis added). Therefore, this provision of the Protective

Order precludes Enventure from using the Mohawk Confidential Production in this

lawsuit against Weatherford.

            Enventure argues that Section 11 of the Protective Order permits its anticipated

use of the Mohawk Confidential Production in this case. See Opposition, p. 7. That

section provides:


P:\ORDERS\11-2019\2397MProtectiveOrder.wpd 200515.1408   4
       Case 4:19-cv-02397 Document 103 Filed on 05/15/20 in TXSD Page 5 of 10




            By entering this Protective Order and limiting the disclosure of
            information in this case, the presiding judge does not intend to preclude
            another court from finding that information may be relevant and subject
            to disclosure in another case.

Protective Order, p. 6. This Court has not, however, made a finding that all the

documents in the Mohawk Confidential Production are relevant and subject to

disclosure in this case. Indeed, the Court is unwilling to make this finding globally

as to more than 12,000 documents. If Enventure intends to use in this case against

Weatherford any specific document from the Mohawk Confidential Production, it may

file a written motion with this Court seeking a finding regarding relevance and

disclosure as to that specific document.

            In its Opposition to Mohawk’s Motion, Enventure argues that the Court should

“balance litigants’ needs,” and that production of the Mohawk Confidential Disclosure

will promote “judicial efficiency.” See Opposition, pp. 8-9; 11-13. The balance of

the needs in this case currently weighs heavily in favor of Mohawk, whose

confidential documents produced in the Mohawk case are protected by the Mohawk

Protective Order. This is particularly true here because Enventure has failed to

articulate a need for any specific document(s) in the Mohawk Confidential Disclosure

and, instead, asserts globally that it may, at some point during the litigation, want to

use one or more of the documents. Additionally, the Court is unpersuaded that

Enventure’s proposed data dump would promote judicial efficiency.

P:\ORDERS\11-2019\2397MProtectiveOrder.wpd 200515.1408   5
       Case 4:19-cv-02397 Document 103 Filed on 05/15/20 in TXSD Page 6 of 10




III.        SEYFARTH SHAW’S RETENTION OF MOHAWK’S DOCUMENTS

            There is a related issue regarding the possession of the Mohawk Confidential

Production by Enventure’s counsel, Seyfarth Shaw. The Mohawk Protective Order

states that within sixty days after dismissal of the Mohawk case pursuant to a

settlement agreement:

            each party or other person subject to the terms of this Protective Order
            is under an obligation to destroy or return to the producing party all
            materials and documents containing “Confidential Information” or
            “Highly Confidential Information,” and to certify to the producing party
            that this destruction or return has been done. However, outside counsel
            for any party is entitled to retain all court papers, trial transcripts,
            exhibits, and attorney work provided that any such materials are
            maintained and protected in accordance with the terms of this Protective
            Order.

Protective Order, p. 6. It appears that Enventure and Mohawk each complied with

their obligation under this section of the Protective Order. Seyfarth Shaw, however,

retained the Mohawk Confidential Production, taking the position that the entire

production constituted “attorney work” because they, as Enventure’s outside counsel,

reviewed and analyzed the documents “to inform litigation strategy” in the Mohawk

lawsuit. See Opposition, p. 4.

            Whether or not this interpretation of the Protective Order is reasonable, Section

12 of the Protective Order provides the remedy for a party’s improper retention of the

confidential documents covered by the Protective Order. That section provides that


P:\ORDERS\11-2019\2397MProtectiveOrder.wpd 200515.1408   6
       Case 4:19-cv-02397 Document 103 Filed on 05/15/20 in TXSD Page 7 of 10




the Protective Order will be enforced by the sanctions set forth in Rule 37(a) of the

Federal Rules of Civil Procedure and any other sanctions “as may be available to the

presiding judge, including the power to hold parties or other violators of this

Protective Order in contempt.” See Protective Order, p. 6. If Mohawk believes that

Seyfarth Shaw has violated the Protective Order in the Mohawk case, it can seek

appropriate relief from Judge Gilmore, the presiding judge in that case.

IV.         MOHAWK’S REQUEST FOR AWARD OF EXPENSES

            Mohawk requests that it recover from Enventure its reasonable expenses and

attorneys’ fees incurred in filing this Motion for Protective Order.          Federal

Rule 37(a)(5) applies to Mohawk’s request for expenses. See FED. R. CIV. P. 26(c)(3).

The Rule provides that the Court “must, after giving an opportunity to be heard,

require the party or deponent whose conduct necessitated the motion, the party or

attorney advising that conduct, or both to pay the movant’s reasonable expenses

incurred in making the motion, including attorney’s fees.” FED. R. CIV. P. 37(a)(5).

The Court must not order payment of expenses, however, if “(i) the movant filed the

motion before attempting in good faith to [resolve the dispute] without court action;

(ii) the opposing party’s nondisclosure, response, or objection was substantially

justified; or (iii) other circumstances make an award of expenses unjust.” Id. In this




P:\ORDERS\11-2019\2397MProtectiveOrder.wpd 200515.1408   7
       Case 4:19-cv-02397 Document 103 Filed on 05/15/20 in TXSD Page 8 of 10




case, Mohawk attempted in good faith to resolve this dispute with Enventure and its

counsel prior to filing the Motion for Protective Order.

            In its opposition to Mohawk’s request for an award of expenses, Enventure

states that “it is unreasonable for Enventure to be in a position where it must

determine Mohawk’s own [confidentiality] designations for it, especially after

Mohawk deemed the entire [Mohawk Confidential Production] producible.” See

Opposition, p. 13. In support of that statement, Enventure cites Docket Entry # 37 at

pages 3-4.2 Docket Entry # 37 is a letter to the Court from Seyfarth Shaw in which

the Court is advised that “Mohawk has consistently objected to the production of its

documents” from the Mohawk lawsuit. See Letter [Doc. # 37], p. 3. Seyfarth Shaw

states further that “Enventure should not be required to produce a non-party’s

Confidential and Highly Confidential information/documents to which the non-party

has repeatedly objected, and when the requested production is precluded by a standing

protective order entered by another federal judge.” Id. at 4. The argument that

Mohawk should not recover its expenses because it “deemed the entire” Mohawk

Confidential Production producible is refuted by the document cited to support it and,

therefore, does not establish that Enventure’s attempt to disclose the Mohawk


2
            Enventure also cites Docket Entry # 71, which is this Court’s March 24, 2020 Order.
            There is nothing in that Order that supports the statement that Mohawk “deemed the
            entire [Mohawk Confidential Production] producible.”

P:\ORDERS\11-2019\2397MProtectiveOrder.wpd 200515.1408   8
       Case 4:19-cv-02397 Document 103 Filed on 05/15/20 in TXSD Page 9 of 10




Confidential Production in violation of Judge Gilmore’s Protective Order was

substantially justified. Nor does it indicate that other circumstances make an award

of expenses unjust. Consequently, pursuant to Rule 37(a)(5), the Court awards

Mohawk its reasonable expenses, including attorney’s fees, incurred in connection

with this Motion for Protective Order. The Court expects that the amount of expenses,

including attorneys’ fees, that Mohawk requests will be modest. The Court will

review the request, and the supporting documentation, with great care.

V.          CONCLUSION AND ORDER

            Weatherford has not requested that Enventure produce the 12,000+ documents

in the Mohawk Confidential Production, and Enventure is currently precluded by the

Mohawk Protective Order from using the Mohawk Confidential Production in this

case against Weatherford. Issues relating to Seyfarth Shaw’s retention of the Mohawk

Confidential Production must be presented, if at all, to Judge Gilmore. Pursuant to

Rule 26(c)(3) and Rule 37(a)(5)(A), the Court awards Mohawk its reasonable

expenses and attorneys’ fees. Accordingly, it is hereby

            ORDERED that Mohawk’s Motion for Protective Order Regarding Mohawk’s

Confidential Document Productions [Doc. # 78] is GRANTED.                 Counsel for

Enventure shall not produce the 12,000+ documents referred to herein as the Mohawk

Confidential Production. If Enventure wishes to use in this case any specific


P:\ORDERS\11-2019\2397MProtectiveOrder.wpd 200515.1408   9
      Case 4:19-cv-02397 Document 103 Filed on 05/15/20 in TXSD Page 10 of 10




document in the Mohawk Confidential Production, it may file a written motion with

this Court, in accordance with Section 11 of the Mohawk Protective Order, seeking

a finding regarding the relevance of that specific document and whether it can be

disclosed. It is further

            ORDERED that by June 5, 2020, Mohawk shall file under seal a summary

statement, together with any affidavits and supporting documentation, setting forth the

amount of expenses and fees requested. Any opposition to Mohawk’s requested

amount must be filed by June 15, 2020.

            SIGNED at Houston, Texas, this 15th
                                           ___ day of May, 2020.




                                                                  NAN Y F. ATLAS
                                                         SENIOR UNI   STATES DISTRICT JUDGE




P:\ORDERS\11-2019\2397MProtectiveOrder.wpd 200515.1408   10
